Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				     DETAILED ACTION
	Applicants filing of claim amendments and arguments dated 4/19/2022 in response to the office action (01/20/2022) is acknowledged. Applicants have amended claims 1, 24 and 3. Claims 3-23 have been cancelled. For the sake of compact prosecution the examiner discussed claim amendments with attorney Martin Moynihan on 6/22/2022. Attorney Moynihan agreed to the following amendments and authorized the examiner’s amendment on 7/9/2022. In light of the claim amendments (4/19/2022), arguments and the following examiner’s amendments the rejections of record are withdrawn. Claims 1, 2, 24, 28-33 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Moynihan on 7/11/2022. 




The application has been amended as follows: 
1. In claim 1, line 3, DELETE the following compound:

    PNG
    media_image1.png
    124
    554
    media_image1.png
    Greyscale

2. DELETE claims 25-27.
3. REWRITE claims 31 and 32 as follows:
31. The composition of claim 30, wherein said lung disorder or disease is cystic fibrosis (CF).

32.	A method of treating a bacterial infection in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the sphingosine analog of claim 1, wherein said infection is caused by Pseudomonas aeruginosa. 

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The currently claimed sphingosine analogs and its use in the method of treating P. aeruginosa infections are not suggested or taught by the prior art. Applicants in the specification have provided data for the synthesis of the compounds and have demonstrated the inhibitory effect for P. aeruginosa, rate of N-acylation and CerS5 activity of select sphingosine analogs claimed. The art teaches the use of sphingoid long chain bases in a method of treating P. aeruginosa infections and in the treatment of cystic fibrosis lung disorder. The sphingosine analogs claimed and its use in the method of treating P. aeruginosa infections is not anticipated or obvious over prior art. Hence claims 1, 2, 24, 28-33 are allowed. 
		

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627